Citation Nr: 1453345	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychological disability to include posttraumatic stress disorder (PTSD) and major depressive disorder with anxiety and paranoia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of the Appeal, the Veteran's claims file was transferred to the Pittsburgh, Pennsylvania RO and then, upon the request of the Veteran, to the Roanoke, Virginia RO which properly has jurisdiction over the claim.

By way of history, The Board notes the Veteran is currently homeless, and the record demonstrates that he is transient living at one time in Thailand.  However, he has maintained a P.O. Box in Washington, D.C. in which he has directed the VA to send his correspondence.  Initially, it appears there was confusion on his statement that he was in Thailand which caused the Veteran's file to be transferred to the Pittsburgh RO, as that office has jurisdiction of claims from Veteran's living abroad.  The Veteran after learning of this transfer requested that his claims file be transferred to the RO in Washington, D.C.  The VA responded by transferring the claims file to the Roanoke, Virginia RO which has jurisdiction of claims originating in Washington D.C.  

In April 2014, the Veteran presented sworn testimony during a Board hearing in Washington, D.C. which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In May 2014 the Board remanded this claim for further development, to include scheduling the Veteran for a VA examination.

Records indicate that the Veteran was scheduled for a VA examination in September 2014 but did not attend.  However, a telephone contact report indicates that the Veteran called the VA a day prior to the examination to request that it be rescheduled.  The note states that the Veteran reported he had also called the VA medical center that scheduled the appointment to inform them that he would need to reschedule the appointment due to medical conditions.  

It does not appear that the examination was rescheduled.  Instead, in October 2014 a supplemental statement of the case was issued continuing to deny the Veteran's claim.

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The United States Court of Veterans Affairs (Court) has held that the burden is on the VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that good cause has been shown for the Veteran's failure to attend the examination in that he requested that it be rescheduled due to medical reasons.  Therefore, on remand, the Board finds that the Veteran should be rescheduled for a VA medical examination.

The Board notes that in an October 2014 letter the Veteran's representative stated that the Veteran would like the rescheduled VA examination to be scheduled for no earlier than February 2015 to allow him time to attend to other issues including an attempt to secure housing for winter.

Further, the Board also ordered in the May 2014 remand that a search of the Seattle RO should be conducted for the Veteran's service personnel records.  However, although the record reflects that an email was sent in August 2014 requesting that the Seattle RO search for any of the Veteran's service personnel records at that location, there is no evidence that a response was received. 

It also does not appear the AOJ made any additional attempts to obtain the Veteran's service personnel records other than contacting the Defense Personnel Records Imagine Retrieval System (DPRIS), which provided a negative response.  On remand in May 2014 the Board suggested also contacting the National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC).  The Board stated that, "These agencies also should be requested to furnish the unit history for the unit the veteran was assigned to and any military judicial proceedings that were conducted.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific confirmation of that fact."

The Board notes that the Veteran reported that while he was in South Korea assigned to the 249th MP Company at Camp Humphrey in May of 1999 he was falsely accused of rape.  He reported he was subsequently transferred to the 557th MP Company.  He reported the accusation and multiple subsequent transfers to different units precipitated his depression and anxiety, which continues to present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The appropriate personnel should conduct a search of Seattle RO for the Veteran's personnel records following the appropriate procedure.

2. Request the Veteran's service personnel records from the appropriate federal agencies, including the National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC).  Also request the unit history for the unit the veteran was assigned to and any military judicial proceedings that were conducted.  If no additional service records or unit histories can be found, or if they have been destroyed, ask for specific confirmation of that fact.

3. Thereafter, schedule the Veteran for a VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

In scheduling the VA examination, the Board asks the AOJ to be cognizant of the Veteran's statements that he is homeless, stays in airports, affordable third world countries, and receives his mail through a post office box in Washington, D.C. which he has his family check.  The Board also notes that the Veteran has requested the examination be scheduled for no earlier than February 2015.

The VA examiner should review the service treatment records and any post-service records contained in the claims folder and take a detailed history from the Veteran regarding his disability and continuity of symptoms since his service.  After considering the pertinent information in the record in its entirety, the VA examiner should identify all acquired psychological disabilities.

For any psychological disability identified the VA examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such identified acquired psychological disabilities is/are related to such service. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychological disability to include PTSD and major depressive disorder with anxiety and paranoia.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

